DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 3/28/2022, are acknowledged.  Claims 1, 2, 5-7, 23-25, 27, 28, 30-39 are pending. 

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Hare on 6/30/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS:
1. (Currently amended) A pharmaceutical composition of sulfur colloid 
a. a reducing agent, the reducing agent comprising sodium thiosulfate at from 5% to 12% based on total weight of the composition without water; 
b. gelatin at from 70% to 85% based on total weight of the composition without water; 
c. a chelating agent, the chelating agent comprising edetate disodium at from 5% to 20% based on total weight of the composition without water; and
d. water,
made by a process that includes the steps of preparing a gelatin solution by mixing gelatin with water and heating the gelatin solution at a temperature of at least 100°C for a period of 100 minutes or more;
wherein the pharmaceutical composition does not form a gel when stored at 5°C to 25°C for up to 36 hours after manufacture as determined by having a viscosity of about 1 cP to about 100 cP at a temperature of 2°C to 25°C.

23. (Currently amended) The pharmaceutical composition according to claim 1, further comprising a step of lyophilizing, wherein, when said composition is lyophilized, stored for six months and reconstituted with a 99mTc – pertechnetate solution, the composition has a radiochemical purity of at least 99% for at least 6 hours at temperature of 15°C to 25°C following said reconstitution.

25. (Currently amended) A radiopharmaceutical composition comprising a pharmaceutical composition according to 99mTc pertechnetate solution. 

27. (Currently amended) The pharmaceutical composition of claim 1, wherein the [[method comprising]] process further comprises the steps of:


[[c.]] adding the sodium thiosulfate and the edetate disodium into the solution 



28. (Currently amended) The pharmaceutical composition [[method]] of claim [[27]] 1, wherein the heating 

30. (Currently amended) A process for the preparation of a lyophilized compositionthe steps of:
a. preparing a [[bulk]] gelatin solution by mixing gelatin with water;
b. heating the gelatin solution of step (a) to a temperature of between 100°C to 150°C for at least 100 minutes;
c. adding a reducing agent comprising sodium thiosulfate to the solution of step (b);
d. adding a chelating agent comprising edetate disodium to the solution of step (c); and

[[f]] e. lyophilizing the solution of step (d)
wherein the composition resulting from step (d) does not form a gel when stored at 5°C to 25°C for up to 36 hours after forming step (d) as determined by having a viscosity of from about 1 cP to about 100 cP at a temperature of 2°C to 25°C.

35. (Currently Amended) The process of claim 30, further comprising reconstituting the lyophilized composition of step (e) 99mTc pertechnetate solution. 

36. (Currently Amended) The process of claim 34, further comprising reconstituting the lyophilized composition of step (e) 99mTc pertechnetate solution. 

37. (Currently Amended) A radiopharmaceutical composition comprising the composition according to claim 30 [[combined]] reconstituted with a 99mTc pertechnetate solution. 

38. (Currently amended) A process for the preparation of a lyophilized composition, the process consisting of:
a. preparing a gelatin solution by mixing gelatin with water;
b. heating the gelatin solution of step (a) to a temperature of between 100°C to 150°C for between 100 minutes and 150 minutes;
c. adding a reducing agent comprising sodium thiosulfate to the solution of step (b);
d. adding a chelating agent comprising edetate disodium to the solution of step (c); and

[[f.]] e. lyophilizing the solution of step (d); 
wherein the composition resulting from step (d) does not form a gel when stored at 5°C to 25°C for up to 36 hours after forming step (d) as determined by having a viscosity of about 1 cP to about 100 cP at a temperature of 2°C to 25°C.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest heating the gelatin solution at a temperature of at least 100°C for a period of 100 minutes or more. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 5-7, 23-25, 27, 28 and 30-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618